Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16 and 17 are amended. Claim 18 is cancelled. Claims 1-17, as filed 09/07/2021, are examined herein. No new matter has been introduced by the amended claims.

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the claim interpretation as intended use in the prior office action, Applicant argues (pages 6-7 of the remarks dated 09/07/2021) that the claim 1 should not receive interpretation under intended use. This argument is not persuasive.  The instant independent claims recite apparatus “adapted to”… carry out specific transaction steps. 
Regarding the rejection under 35 USC 101, Applicant argues (pages 7-9 of the Remarks)  that the amended claims are not directed to an abstract idea because they contain at least one specific, technical improvement that is not found in the prior art, the Examiner respectfully disagrees. Applicant asserts that this is a specific, discrete implementation of the abstract idea where the arrangement of elements is a technical improvement over prior art. However, Applicant’s claimed invention of requiring the authorization to match the amount of a transaction is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of a financial transaction, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank 
Regarding the rejection of claims 1-18 under 35 USC 112(a), written description, the arguments are partially persuasive. The rejections of claims 1, 16 and 17 are withdrawn. Claims 3, 5, and 7-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Regarding the rejection of claim 16 under 35 USC 112(a), “claims are broader than specification”, Applicant's arguments are persuasive. The rejection is withdrawn. 
The rejection under 35 USC 112(b) of claims 1-18 are withdrawn.  
Regarding the rejection under 35 USC 103, Applicant argues (pages 12-14 of the Remarks) that  the cited references do not teach or suggest authentication of a transaction based on data of the transaction currently taking place. This argument is not persuasive because of the claim interpretation under intended use. The cited references for claim 1 teach receiving circuitry, input circuitry, and authorizing circuitry.  

Claim Interpretation - Intended Use
Claim 1 recites the limitations “comprising: receiving circuitry to receive a request to authorise the transaction, the request indicating the requested payment amount of the transaction; input circuitry to receive one or more user inputs required from the user to authorise the transaction; and authorising circuitry to authorise the transaction when the one or more user inputs correspond to a user input payment amount that is the same as the requested payment amount of the transaction.”  Claim 3 recites the limitations “wherein the authorising circuitry is adapted to authenticate each of the one or more biometric inputs provided by the user.” Claim 5 recites “wherein the authorising circuitry is adapted to associate….” Claim 6 recites “processing circuitry to generate an image to display an indicated payment amount of the transaction.” Claim 7: wherein the processing circuitry is adapted to determine … and to generate the image …”  Claim 8: “wherein the processing circuitry is adapted to determine one or more user inputs … and to generate the image …”  Claim 10: “wherein the processing circuitry is adapted to determine ….  and an order of the respective user inputs…” Claim 14: “wherein the authorising circuitry is in communication with a secure database …and the authorising circuitry is adapted to authenticate ….” Claim 16: “ receiving, at an apparatus adapted to authorise a transaction, a request to authorise the transaction, the request indicating the requested payment amount of the transaction; receiving, at the apparatus adapted to authorise a transaction, one or more user inputs required from the user to authorise the transaction; and authorising, at the apparatus adapted to authorise a transaction, the transaction when the one or more user inputs correspond to a user input payment amount that is the same as the requested payment amount of the transaction.”  Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  Claim 17: “receive, at an apparatus adapted to authorise a transaction,…; receive, at the apparatus adapted to authorise a transaction, …; and authorise, at the apparatus adapted to authorise a transaction, ….”“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Rejections - 35 USC § 101
Claim(s) 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to an “apparatus for authorizing a transaction.”
Claim 1 is directed to the abstract idea of “authorizing a financial transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “… to receive a request to authorize the transaction, …the request indicating the requested payment amount of the transaction;  to receive one or more user inputs required from the user to authorize the transaction; and …  to authorize the transaction when the one or more user inputs correspond to a user input payment amount that is the same as the requested payment amount of the transaction”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “receiving circuitry, input circuitry, and authorizing circuitry”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of authorizing a financial transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using authorizing a financial transaction  using computer technology (e.g. receiving, input and authorizing circuitry). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as “processing circuitry to generate an image to display an indicated payment amount of the transaction”, and “image sensors”, and “audio sensors”.  These additional elements represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of authorizing a financial transaction.
Independent claims 16 and 17 teach the same invention and are rejected for similar reasons. Dependent claims 2-4, 11, and 7-15 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 5, and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Written Description- Lack of Algorithm
 Claim 3 recites the limitations “wherein the authorising circuitry is adapted to authenticate each of the one or more biometric inputs provided by the user.”   Claim 5 recites: “wherein the authorising circuitry is adapted to associate …” The specification does not teach how the authorizing circuitry is adapted to carry out these steps.  Claims 7, 8, 10: recite “processing circuitry is adapted to determine…” Claim 14: “the authorising circuitry is adapted to authenticate …” The specification does not teach how the processing and authorising circuitry is adapted to carry out these steps.  The specification does not teach how the “adapted to” steps are carried out.  This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Claims 9 and 11-13 stand rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150227937 (Giles) in view of US 20140172707 (Kuntagod).

Regarding claims 1, 16 and 17, Giles teaches an apparatus (method, computer software [0038]) adapted to authorise a transaction having a requested payment amount, comprising: 
receiving circuitry to receive a request to authorise the transaction, the request indicating the requested payment amount of the transaction; ([0092] and FIG. 6)
input circuitry to receive one or more user inputs required from the user to authorise the transaction; and (FIG. 2 #2500, FIG. 6 step 6070, and [0100])
authorising circuitry to authorise the transaction [when the one or more user inputs correspond to a user input payment amount that is the same as the requested payment amount of the transaction.] (FIG. 2 #2114, FIG. 6 steps 6080 and 6090,  [0101], [0095], [0097])

Giles does not explicitly teach, but Kuntagod does teach: 
… authorise the transaction when the one or more user inputs correspond to a user input payment amount that is the same as the requested payment amount of the transaction. ([0042] “monetary amount of the transaction”)
It would have been obvious, at the time of filing, to combine the numerical value input circuitry of Giles with the transaction context-based authentication of Kuntagod, because Kuntagod explicitly teaches [0007] “determining, based on the identified rule set, the one or more parameters for authenticating a user that requested performance of the transaction.” See MPEP 2143.I.G.

Regarding claim 2, Giles in view of Kuntagod teaches an apparatus according to claim 1, 
Giles further teaches:
wherein the one or more user inputs comprise one or more biometric inputs provided by the user. ([0029],[0030])

Regarding claim 3, Giles in view of Kuntagod teaches a apparatus according to claim 2, 
Giles further teaches:
wherein the authorising circuitry is adapted to authenticate each of the one or more biometric inputs provided by the user. ([0097])

Regarding claim 4, Giles in view of Kuntagod teaches a apparatus according to claim 2,
Giles further teaches:
wherein the one or more biometric inputs comprise one of more from the list consisting of: a finger sample; an iris sample; a retina sample; and a voice sample. ([0006], [0030])

Regarding claim 5, Giles in view of Kuntagod teaches an apparatus according claim 1,
Giles further teaches:
wherein the authorising circuitry is adapted to associate each respective user input with a respective numeral according to a predetermined mapping of one or more user inputs to one or more numerals. ([0098] and FIG. 7)

Regarding claim 6, Giles in view of Kuntagod teaches an apparatus according to claim 1, 
Giles further teaches:
comprising: processing circuitry to generate an image to display an indicated payment amount of the transaction. ([0040], FIG. 2 #2130, FIG. 3 #3116)

Regarding claim 7, Giles in view of Kuntagod teaches an apparatus according to claim 6, 
Giles further teaches:
wherein the processing circuitry is adapted to determine one or more user inputs that correspond to a user input payment amount that is the same as the indicated payment amount and to generate the image to display one or more indicators indicating the one or more user inputs that correspond to the indicated payment amount. (FIG. 3 #3118, [0040], FIG. 2 #2130, FIG. 3 #3116)

Regarding claim 8, Giles in view of Kuntagod teaches an apparatus according to claim 6,
Giles further teaches:
wherein the processing circuitry is adapted to determine one or more user inputs that correspond to a user input payment amount that is the same as the requested payment amount and to generate the image to display one or more indicators indicating the one or more user inputs that correspond to the requested payment amount. (FIG. 3 #3118, [0040], FIG. 2 #2130, FIG. 3 #3116)

Regarding claim 9, Giles in view of Kuntagod teaches an apparatus according to claim 8, 
Giles further teaches:
wherein the one or more indicators indicating the one or more user inputs that correspond to the requested payment amount inform the user of the value of the requested payment amount. (FIG. 3 #3118, [0040], FIG. 2 #2130, FIG. 3 #3116)

Regarding claim 10, Giles in view of Kuntagod teaches an apparatus according to claim 7, 
Giles further teaches:
wherein the processing circuitry is adapted to determine a number of respective user inputs and an order of the respective user inputs in dependence upon the value of either the indicated payment amount or the requested payment amount according to a predetermined mapping of one or more user inputs to one or more numerals. (FIG. 7, [0067], [0086])

32.	Regarding claim 11, Giles in view of Kuntagod teaches an apparatus according to claim 5, 
Giles further teaches:
wherein the mapping is determined by a user defined mapping table. ([0086])

Regarding claim 12, Giles in view of Kuntagod teaches an apparatus according to claim 7, 
Giles further teaches:
wherein the one or more indicators request the user to provide the one or more user inputs in sequence. ([0067], [0097])

Regarding claim 13, Giles in view of Kuntagod teaches an apparatus according to claim 7, 
Giles further teaches:
wherein the one or more indicators comprises a first indicator that requests the user to provide a first biometric input and a second indicator that requests the user to provide a second biometric input. ([0067], [0097])

Regarding claim 14, Giles in view of Kuntagod teaches an apparatus according to claim 1, 
Giles further teaches:
wherein the authorising circuitry is in communication with a secure database comprising biometric data corresponding to the user and the authorising circuitry is adapted to authenticate each of the one or more biometric inputs provided by the user in accordance with the secure database.  (FIG. 2 #2210, [0047])

Regarding claim 15, Giles in view of Kuntagod teaches an apparatus according claim 1, 
Giles further teaches:
wherein the input circuitry comprises one or more from the list consisting of: one or more sensors to detect a fingerprint of a user; one or more image sensors to detect at least one of a retina and an iris of a user; and one or more audio sensors configured to detect a voiceprint of a user.  ([0006], [0030])




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020099664 (Cohen) FIG. 3 authenticate transaction amount
US 20180332036 (Mokhasi) FIG. 4, use of eye blinks to input numerical data
US 20150332273 (Bruno) authenticate using biometric passphrase
US 20130232066 (Taveau) Each finger of a user can be uniquely associated with a funding source for a user account with a payment provider, such that the user can select or change a funding source by simply having the desired finger print read, such as on the display of a smart phone.
US 20130265136 (Wadia) FIG. 10 teaching a sequence of fingerprints and FIG. 11 showing a sequence of fingers to select numbers, for the purpose of authenticating a user of an ATM.
US 20060224645 (Kadi) teaches teaches mapping keys to fingerprints to represent various data values. [0006] “… the key-to-value mapping for a key or set of keys may be configurable by the user.”
US 8550339 (Newman) biometric authentication using a sequence of fingerprints may be used in conjunction with additional biometric authentications.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969. The examiner can normally be reached 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
CLAIRE A. RUTISER
Examiner
Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692